        Case 3:19-cr-00280-RS Document 205 Filed 12/27/20 Page 1 of 4




   ERICK L. GUZMAN, ESQ.
 1 Cal Bar. No. 244391
 2 111 Santa Rosa Ave.
   Ste 222
 3 Santa Rosa California 95404
   T: 707.595.4474; F: 707.540.6298
 4 E: elg@gumzmanlaw.org
 5
     Attorney for Defendant
 6
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                           CASE NO. CR-19-0280-3-SI
11
               Plaintiff,                                CORRECTED DEFENDANT’S RESPONSE
12                                                       TO GOVERNMENT’S MOTION TO
          v.                                             REVOKE BOND
13
     FERNANDO ROMERO-BONILLA,
14
               Defendant.
15
16
17                                                   I

18                                           BACKGROUND

19
            On December 24, 2020, Magistrate Judge Beeler held a continued detention hearing. At
20
     this hearing, Mr. Romero-Bonilla’s proffered surety and custodian agreed to serve in those
21
     respective capacities on the condition that A) Mr. Romero-Bonilla reside with his sister (the
22
23 custodian) in Stockton, California, and B) that both the custodian and surety have the ability to
24 cease those roles if concerns developed regarding Mr. Romero-Bonilla’s compliance.
25          At the conclusion of that hearing, Magistrate Judge Beeler ordered Mr. Romero-Bonilla’s
26
     release subject to strict conditions, including GPS monitoring and home-detention.
27
            The Government received a stay of release, and signaled its intention to appeal the order of
28

                                                                                                           .
            Case 3:19-cr-00280-RS Document 205 Filed 12/27/20 Page 2 of 4




     release. Late on December 24, 2020, the Government filed its pleading in support of its appeal of
 1
 2 Judge Beeler’s release order.
 3            This memorandum in response follows.

 4
                                                      II
 5
                   RESPONSE TO GOVERNMENT’S MOTION TO REVOKE BAIL
 6
 7
              A.     The in absentia order.
 8
              Throughout this bail litigation, the Government has repeatedly stated that Mr. Romero-
 9
     Bonilla missed his immigration court date, and he was ordered removed from the United States in
10
     absentia, and argued that this constituted non-compliance with bail conditions by Mr. Romero-
11
                                                                                                1
12 Bonilla. However, the Government has been provided with uncontroverted, reliable information
13 regarding what actually happened in that situation. Namely, that Mr. Romero-Bonilla did not
14 receive proper notice for that hearing (which occurred in Texas, while he was residing in
15
     California), and an immigration judge later found good cause to vacate that removal order due to a
16
     lack of notice, granted a motion to re-open proceedings, and further granted a motion to transfer
17
     venue to San Francisco.
18

19            Relatedly, Mr. Romero-Bonilla has also provided signed statements from his immigration

20 attorney and social worker establish that after the in absentia order was vacated, he not only made
21 every immigration court appearance, but also attended every interview or office appointment that
22 was scheduled.
23
     ////
24
25
          1
                 For example, the Government was served with an order by an immigration judge
26 where he discussed these very facts.
              2
27                 It is the understanding of undersigned counsel that the initial officers were wearing
     windbreakers with the word ‘Police’ on the back. This is based on communication with Mr.
28

                                                      2
         Case 3:19-cr-00280-RS Document 205 Filed 12/27/20 Page 3 of 4




            B.      The Alleged September, 2019 Incident
 1
 2          At page 5 of their December 24, 2020 pleading, the Government claims that Mr. Romero-

 3 Bonilla attempted to flea law enforcement. Mr. Romero-Bonilla’s conduct during the above event
 4 does not constitute ‘fleeing’ from law-enforcement, at least not to the extent that conditions of
 5
     release should not be set. First, the initial set of officers arrived in an unmarked vehicle, and were
 6
     not wearing full police uniforms.2 An investigator employed by the San Francisco Public
 7
     Defender’s office, Mr. Romero-Bonilla rain only one hundred feet before realizing it was law
 8
     enforcement, at which point he ceased running.
 9
10          C.      The Claim that Mr. Romero-Bonilla is a ‘Long-Standing’ Member of MS-13

11          The Government claims that Mr. Romero-Bonilla is a “long-standing member” of MS-13
12 “since at least 2017.” Gov’t. Memo at 2, ln 1-2. Notably, the Government does not support this
13
     claim with any citation. Further, undersigned counsel is unaware of any evidence that establishes
14
     that Mr. Romero was a “member” of MS-13 in 2017. Also, it is not clear that “since 2017” would
15
     constitute long-standing.
16
17          Relatedly, the Government has claimed Mr. Romero-Bonilla’s 2017 declaration in which

18 he denied membership in MS-13 is false, because they have evidence that establishes (in their

19 view) that he is a member of MS-13 in 2019 (i.e., recent cell-phone pictures, etc.). However, it is
20 sequentially possible that Mr. Romero-Bonilla was not a member in 2017, and later became one.
21
     Further, many of the claims made by the government—e.g. that Mr. Romero-Bonilla is a member
22
     of MS-13; the meaning of certain tattoos; what certain hand-signals indicate—are not
23
     substantiated by any expert-witness testimony or declaration.
24
25
         2
                 It is the understanding of undersigned counsel that the initial officers were wearing
26 windbreakers with the word ‘Police’ on the back. This is based on communication with Mr.
27 Romero-Bonilla’s immigration attorney and investigator.

28

                                                       3
        Case 3:19-cr-00280-RS Document 205 Filed 12/27/20 Page 4 of 4




 1                                                   III
 2                                           CONCLUSION
 3         For the reasons stated above, Mr. Bonilla respectfully requests this Court to reinstate the
 4 order releasing Mr. Romero-Bonilla.
 5
     DATED: December 27, 2020                 Respectfully submitted,
 6
 7
 8                                             By
 9
                                                    Erick L. Guzman
10                                                  Attorney for Defendant

11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27

28

                                                      4
